DETAILED ACTION
	This Office action is in response to the filings of 30 July 2020.  Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 1 recites “a communicator configured to receive indoor map data…from at least one external device”, without reciting sufficient structure, material or acts to entirely perform the recited function, and will be interpreted under 35 U.S.C. 112(f).

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites “A method of operating a artificial intelligence device”.  The examiner interprets this as a typographical error, and suggests a correction reciting “operating an artificial intelligence device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US Publication 2020/0357256 A1, hereinafter Wright), in view of Bennett et al. (US Publication 2017/0364924 A1, hereinafter Bennett).

	Regarding claim 1, Wright discloses an artificial intelligence device for guiding furniture placement, comprising:
a communicator configured to receive indoor area map data from at least one external device (Wright discloses utilizing an artificial neural network to make dynamic observations of an environment map and the fall risk of a user, at ¶ [0004].  The environmental map may be that of an indoor space constructed by an “agent” such as a “self-driving car”, at [0022].  The agent utilizes sensors to create the environment mapping, the sensors including visual sensors, at [0004]-[0005].  While Write states that the “agent” may both create the environmental map and produce environment optimization recommendations, Wright discloses at [0032] that “the machine to perform any one or more of the methodologies discussed herein…may operate in the capacity of a server or a client machine in a server-client network environment, and that Internet services coupling to “one or more databases, repositories, servers, and the like…may be utilized in order to implement any of the embodiments of the disclosure as described herein:, at [0036].  As such, Wright contemplates distributing information in a client/server environment, which would include a “communicator” for transferring data relevant to the embodiments of the invention); and
a processor configured to generate first furniture placement map data in which a placement position of at least one piece of furniture is mapped (Wright at Fig. 2 and [0023] discloses displaying a mapping of an indoor space that includes the placement of furniture), provide the first furniture placement map data to a furniture placement model, and obtain second furniture placement map data in which a placement position of at least one piece of furniture is changed, based on indoor area map data (Wright at [0022] discloses that environment optimization recommendations include rearranging furniture.  Tables 1 and 2, disposed between [0029] and [0030] illustrate information pertinent to the proposed furniture rearrangements seen in Fig. 2).
Wright fails to explicitly disclose wherein the communicator receives indoor area image data, and wherein the indoor area image data is utilized to obtain second furniture placement map data.
Bennett discloses systems and methods for assisting a user in furnishing, repairing, and refurbishing residences utilizing artificial intelligence.  See [0002].  Furthermore, Bennett discloses utilizing sensors, to gather a listing of items within a household, the sensor including a video camera for imaging items from a variety of angles and processing the images to identify the items.  See [0065].  Items are associated with a mapping layer, at [0066].  Layer information may be used to assist in the display of interior decoration or furniture information to a user, at [0072].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the furniture mapping and placement optimization of Wright to include the image data of Bennett.  Such a modification amounts to a combination of prior art elements according to known methods to yield predictable results, as the explicit use of image processing to create mapping layers in Bennett would assist in the creation of the furniture maps as in Wright.

	Regarding claim 7, Wright discloses a display configured to display a placement guide screen that displays the second furniture placement map data (Write discloses that “an individual user is notified of specific risks and furniture rearrangement(s) is suggested with associated changes in risks”, at [0025].  Wright discloses the use of a display, at [0033]).

	Regarding claim 8, Wright and Bennett disclose wherein the communicator is configured to receive indoor area map data and indoor area image data which are obtained during driving by a robot cleaner (Wright discloses the use of a “self-driving car” that creates an environmental map using imaging sensors, at [0022].  Bennett discloses the use of a vacuum cleaner or bot that may move around the interior of a house and generate historical data based on sensor inputs, at [0018], the sensors including a video camera, at [0065]).

	Independent claim 9 recites limitations similar in scope to those of independent claim 1, and as such is rejected under similar rationale.

	Claim 15 recites limitations similar in scope to those of claim 7, and is rejected under similar rationale.

	Claim 16 recites limitations similar in scope to those of claim 8, and is rejected under similar rationale.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, in view of Bennett, further in view of Chen et al. (US Publication 2021/0164334 A1, hereinafter Chen).

Regarding claim 2, Wright and Bennett disclose the artificial intelligence device of claim 1.  Wright and Bennett fail to explicitly disclose wherein the furniture placement model is a neural network trained by labeling at least one training indoor area map data with at least one training furniture placement location.
Wright does disclose training an artificial neural network by using “training sets”, at [0004].
Chen discloses utilizing a neural network to interpret and process data, similar to Wright and Bennett.  Furthermore, Chen discloses wherein the neural network is trained with labeled feature maps that include feature zones identified with dynamic state tags associated with simulated data values and sensor data values of labeled feature maps.  See Chen, [0055].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the neural network training of Wright and Bennett to include the neural network training including map labeling as in Chen.  Such a modification amounts to a combination of prior art elements according to known methods to yield predictable results, as one constructing a neural network would necessarily seek to utilize methodologies that would increase performance of the neural network.

Claim 10 recites limitations similar in scope to those of claim 2, and as a result is similarly rejected.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, in view of Bennett, further in view of Isele et al. (US Publication 2019/0332110 A1, hereinafter Isele).

Regarding claim 3, Wright and Bennett disclose the artificial intelligence device of claim 1.  Wright and Bennett fail to explicitly disclose wherein the communicator is configured to receive indoor moving route data from the at least external device, and
wherein the processor is configured to extract a parameter for training the furniture placement model based on the second furniture placement map data and the indoor moving route data, and provide the parameter to the furniture placement model to train the furniture placement model.
	Wright discloses training an artificial neural network, at [0004].
	Isele discloses training a learning system similar to that of Wright and Bennett.  Furthermore, Isele discloses wherein the learning system includes incorporating moving route data, extracting a relevant parameter for training the learning system, and providing the parameter to the learning system to facilitate training.  See Isele, [0054]-[0055] in which a multitude of simulations are used to optimize minimum distance to surrounding vehicles in traffic.  The reinforcement learning system of Isele further discloses route optimization, at [0060].  Such teachings broadly disclose that neural network/learning systems may be iteratively trained to produce a desired optimization result.  In the case of Isele, autonomous driving; but such learning could be applied to facilitate the placement of furniture, as in Wright and Bennett.
 Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the neural network training of Wright and Bennett to include the iterative learning of a process to produce a desired optimization as in Isele.  Such a modification amounts to a combination of prior art elements according to known methods to yield predictable results, as one constructing a neural network would necessarily seek to utilize methodologies that would increase performance of the neural network.

	Regarding claim 4, Isele discloses wherein the processor is configured to extract a moving distance between indoor areas based on the second furniture placement map data and the indoor moving route data, extract a reward parameter or a penalty parameter based on the extracted inter-area moving distance, and provide the reward parameter or the penalty parameter to the furniture placement model to train the furniture placement model.  Isele utilizes reward/penalty reinforcement to train a learning system.  See [0054]-[0055].  Such a training system could be applied to the furniture placement neural network of Wright and Bennett to increase optimization.

	Regarding claim 5, Isele discloses wherein the processor is configured to extract a moving distance between a plurality pieces of furniture based on the second furniture placement map data and the indoor moving route data, extract a reward parameter or a penalty parameter based on the extracted moving distance between the pieces of furniture, and provide the reward parameter or the penalty parameter to the furniture placement model to train the furniture placement model.  Isele utilizes reward/penalty reinforcement to train a learning system.  See [0054]-[0055].  Such a training system could be applied to the furniture placement neural network of Wright and Bennett to increase optimization.

	Claims 11-13 recite limitations similar in scope to those of claims 3-5, respectively, and as such are rejected under similar rationale.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, in view of Bennett and Chen, further in view of Gupta et al. (US Publication 2019/0147288 A1, hereinafter Gupta).

Regarding claim 6, Wright, Bennett, and Chen disclose the artificial intelligence device of claim 2.  Wright, Bennett, and Chen fail to explicitly disclose such wherein the processor is configured to extract a plurality of gaze measurement points based on the second furniture placement map data, extract a parameter for training the furniture placement model based on whether at least one piece of furniture is located between the plurality of gaze measurement points, and provide the parameter to the furniture placement model, thus training the furniture placement model.
Wright, Bennett, and Chen disclose methodologies for training a neural network related to furniture placement.
Gupta discloses training a neural network, similar to that of Wright, Bennett, and Chen.  Furthermore, Gupta discloses wherein the neural network may be trained using eye-gaze information from users to determine “content saliency”.  See [0005].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the neural network training related to furniture placement as in Wright, Bennett, and Chen to include the eye-gaze neural network training as in Gupta, to determine “salient content”.  Such a modification amounts to a combination of prior art elements according to known methods to yield predictable results, as one constructing a neural network would necessarily seek to utilize methodologies that would increase performance of the neural network.

	Claim 14 recites limitations similar in scope to those of claim 6, and as such is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merrell (US Publication 2013/0222393) and Pejic (US Publication 2019/0164340) disclose systems and methods for creating furniture layouts, employing artificial intelligence techniques.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145